 

Exhibit 10.4

 

[ex10-2_001.jpg]

 

2019 Russ Embry Bonus Compensation Plan

 

On-target bonus compensation for 2019 shall be 35% of salary. 75% of the
on-target bonus will be a cash component based upon the percentage of 2019
budgeted EBITDA achieved. 25% of the on-target bonus will be a discretionary
award of Restricted Stock Units (RSUs) from the 2015 Omnibus Incentive Plan, as
amended, based on the percentage completion of the targets listed in Appendix A.

 

For the avoidance of doubt, if the on-target bonus were $75,000, and all targets
are achieved, then:

 

  ● $56,250 would be the cash component   ● $18,750 would be the value of the
RSUs awarded

 

The percentage payout for the cash component will be based on the percentage of
EBITDA target achieved in the following table:

 

 

Budgeted

EBITDA Loss

 

Percentage of

EBITDA Target

Minimum

Additional

EBITDA

Percentage of

On-Target

Bonus Paid

  Less than 90%   0%   90% - 94.99% $ (229,889.00) 25%   95% - 99.99% $
(114,944.50) 90% $ (2,298,890) 100% - 104.99% $ - 100%   105% - 109.99% $
114,944.50 105%   110% - 114.99% $ 229,889.00 110%   115% - 119.99% $ 344,833.50
115%   120% - 124.99% $ 459,778.00 125%   125% - 129.99% $ 574,722.50 150%  
130% and Greater $ 689,667.00 175%           On-Target       Indicates EBITDA
Positive in Q4 2019  

 

All EBITDA targets are net of the bonus expense.



 

  ●

The EBITDA will be determined by Management as part of the 2019 year-end close
with final determination to be made by the Board

  ● The bonus amount will be confirmed by the board no later than the March 2020
Board meeting, payable on the next payroll date.   ● The executive team member
must be an active employee on the date of payment in order to receive the bonus

 

Signature /s/ Russell T. Embry   Date 5/1/2019

 

Intellicheck, Inc – Company Confidential

 

   

 

 

[ex10-2_001.jpg] 

Appendix A

Russell Embry

 

  1. Completion and acceptance of deployment of ID Check V5 by 11/29/2019   2.
Specifications, development plan and target date of ID Template project
completed by 7/24/2019 with 2019 development plan milestones achieved. Full
release in 2020   3. Architecture, development plan and target date of reporting
database completed by 6/1/2019, Data available 10/18/19. Full release in 2020.

 

Intellicheck, Inc – Company Confidential

 



 1 

 

